Citation Nr: 1234607	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-13 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability (variously diagnosed as irritable colon syndrome and/or diverticulitis), as secondary to medications taken for service-connected disabilities.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from February 1966, to February 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal was remanded by the Board in October 2009 and March 2011 for additional development.  The requested development has been completed and the case is again before the Board for final disposition.  


FINDINGS OF FACT

1.  The Veteran's hypertension is aggravated by his service-connected PTSD.

2.  The Veteran's gastrointestinal disability is aggravated by medications taken for his service-connected post-traumatic degenerative arthritis of the left foot (residuals of a gunshot wound (GSW)), peripheral neuropathy of the left lower extremity due to GSW, spondylolisthesis of L5-S1 with degenerative changes, and left knee osteoarthritis.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, as secondary to service-connected PTSD, is established. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  Diverticulitis is aggravated by the Veteran's use of NSAIDs prescribed for his service-connected disabilities.

3.  Service connection for a gastrointestinal disability, as secondary to medications taken for service-connected conditions is established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Here, the Board is granting the appeal. Thus, no further discussion of the VCAA is required.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999). 

Additionally, service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  A disability which is aggravated by a service-connected disability may also be service-connected to the degree that the aggravation in shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The law currently required, that in making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006.  Because the Veteran's claim was filed prior to that time in June 2006, and this provision places additional evidentiary requirements upon the Veteran, the Board finds that it does not apply to his claim and will apply the earlier, more liberal regulation.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Hypertension

The Veteran is seeking service connection for hypertension.  There is evidence of a current disability, as VA treatment records show current treatment for hypertension, which is managed with a combination of several medications.  The Veteran specifically contends that his hypertension was caused or aggravated by his service-connected PTSD.  In addition to his own assertions that anxiety and other PTSD symptomatology leads to hypertension, he has also submitted a letter from a registered nurse, who stated that his PSTD greatly contributes to his elevated blood pressure.  See Statement In Support of Claim, June 2006.

For service connection in this matter, the evidence must show that the Veteran's hypertension is proximately due to the service-connected PTSD.  38 C.F.R. § 3.310(a).  In the alternative, service connection may be established if the medical evidence shows that the hypertension increased in severity (was aggravated) due to the service-connected PTSD, provided the increase in severity (aggravation) was not due to the natural progress of the disease.  38 C.F.R. § 3.310(b).

Here, the Veteran was provided with two VA examinations.  The first VA examination was conducted in February 2010, in accordance with an October 2009 Board remand.  At this examination, the examiner diagnosed the Veteran with essential hypertension, indicating that the cause could not be determined.  The examiner opined that he was "not a mental health expert" and was unable to conclude whether the hypertension was worsened by the PTSD.  In a March 2011 remand, the Board found this examination to be inadequate and directed a new examination for the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The second examination was conducted in May2011, in accordance with the 2011 remand.  At this examination, the examiner opined that the Veteran's hypertension was essential and the etiology could not be found.  It was noted that PTSD was not the cause of the Veteran's hypertension.  However, the examiner opined that it was as least as likely as not that his hypertension could be aggravated by his PTSD.  It was further noted that his hypertension required beta blockers and ace inhibitors.  An addendum opinion was issued in May 2011.  This addendum stated that the Veteran's hypertension had not worsened beyond the natural progression of the disease (however, this is of no concern here as the old regulations are to be applied in this case).  However, it was indicated that this was due to medications taken to keep it under control.  Further, the examiner stated that any stress producing conditions like PTSD or severe foot and back pain could be considered aggravating conditions for hypertension.  

The Board finds that service connection for hypertension, as secondary to PTSD, is warranted.  The medical evidence of record shows that the Veteran has been diagnosed and treated for both hypertension and PTSD from a time period before the initiation of his claim to present.  Further, the 2011 VA examination provided a nexus establishing that the Veteran's hypertension was aggravated by his service-connected PTSD.  The Board finds that the 2011 VA examination is adequate and that sufficient rationale was provided.  See Barr, 21 Vet. App. 311, see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for hypertension. 

Gastrointestinal Disability

The Veteran is also seeking service connection for a gastrointestinal disability, variously claimed as irritable colon/bowel syndrome and/or diverticulosis. VA treatment records show complaints of bloating and tightness in the epigastruim, a diagnosis of mild diverticulosis, and a reported history of gastroesophageal reflux disease (GERD).  He contends that such gastrointestinal problems are caused by the medications he takes for his service connected disabilities.  The Veteran is presently service connected for post-traumatic degenerative arthritis of the left foot (residuals of GSW), peripheral neuropathy of the left lower extremity due to GSW, spondylolisthesis of L5-S1 with degenerative changes, left knee osteoarthritis, and PTSD.

Again, for service connection, the evidence must show that the diagnosed gastrointestinal disabilities are proximately due to the medications for these disabilities.  38 C.F.R. § 3.310(a).  In the alternative, service connection may be established if the medical evidence shows that the gastrointestinal disabilities increased in severity (was aggravated) due to the medications taken for the Veteran's service-connected disabilities, provided the increase in severity (aggravation) was not due to the natural progress of the disease.  38 C.F.R. § 3.310(b).

Here, the Veteran was provided with two VA examinations.  The first VA examination was conducted in February 2010, in accordance with an October 2009 Board remand.  At this examination, the examiner diagnosed the Veteran with GERD, benign colon diverticula, and psebyesophagus.  The examiner concluded that all three conditions were likely age related.  In so finding, he opined that non-steroidal anti-inflammatory drugs (NSAIDs) "frequently exacerbate GERD," but that it was a "transient phenomenon." He stated that he would not expect "short term use to cause permanent impairment of GERD." The examiner did not opine regarding long term use of NSAIDs, as is the Veteran's present contention.  

In a March 2011 remand, the Board found this examination to be inadequate (because it failed to address long-term use of NSAIDs) and directed a new examination for the Veteran.  See Barr, 21 Vet. App. 311.  The second examination was conducted in May2011, in accordance with the March 2011 remand.  At this examination, the examiner opined that the Veteran's GERD and presbyesophagus, as upper gastrointestinal symptoms, would not be correlated to the use of NSAIDs, as such aggravation only occurs in the lower esophageal sphincter.  The examiner further provided that the diverticulitis symptoms could be aggravated by the use of NSAIDs, but that such aggravation would be transient.  It was noted that in susceptible patients, such use can even lead to ulcerations and bleeding, requiring treatment.  However, all medical literature points to a resolution of these symptoms once the use of NSAIDs has ceased.  Further, the use of medication can mitigate most of these symptoms as well. The examiner also noted that chronic NSAID usage causes an irritation of the stomach and intestines which causes clinical symptoms.  They do not aggravate the gastric mucosa or erosions of same, as those lesions are higher in the system and not due to NSAID usage.  He reported that his opinion was based on current medical literature.  It is for these reasons that this decision does not include a grant of service connection for GERD or psebyesophagus as these involve the upper gastrointestional system.  While the 2009 examiner related these conditions to the use of NSAIDs, he provided no basis for his conclusion.  

The Board finds that service connection for diverticulitis , as secondary to medications taken for service-connected disabilities, is warranted.  The medical evidence of record shows that the Veteran has been diagnosed and treated for both a gastrointestinal disorder and post-traumatic degenerative arthritis of the left foot (residuals of GSW), peripheral neuropathy of the left lower extremity due to GSW, spondylolisthesis of L5-S1 with degenerative changes, and left knee osteoarthritis from a time period before the initiation of his claim to present.  Taking into consideration the fact that the Veteran has been consistently prescribed NSAIDs for the entire pendency of his claim and there is no indication that he will cease taking this medication, the 2011 VA examination provided a nexus establishing that the Veteran's gastrointestinal disorder is aggravated by medication taken for his service-connected conditions.  The Board finds that the 2011 VA examination is adequate and that sufficient rationale was provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's other findings at the most recent examination, (GERD and presbyesophagus, as upper gastrointestinal symptoms); the medical evidence demonstrates that these are not correlated to the use of NSAIDs, as they are part of a separate process of the gastrointestional system.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for diverticulitis. 


ORDER

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  Entitlement to service connection for  diverticulitis, as secondary to medications taken for service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


